IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA
LCA ACQUISITION CORPORATION,
d/b/a South Motors Infiniti  NOT FINAL UNTIL TIME EXPIRES TO
                             FILE MOTION FOR REHEARING AND
       Appellant,            DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5159

NISSAN NORTH AMERICA, INC.
and M10 MOTORS, INC., d/b/a
Infiniti of Coral Gables

      Appellees.

_____________________________/

Opinion filed November 17, 2016.

An appeal from Department of Highway Safety and Motor Vehicles.

Barry Richard and M. Hope Keating of Greenberg Traurig, P.A., Tallahassee, John
W. Forehand of South Motors Automotive Group, Miami, for Appellant.

Susan V. Warner of Nelson, Mullins, Riley, & Scarborough, LLP, Jacksonville,
and S. Keith Hutto and Christopher C. Genovese of Nelson, Mullins, Riley, &
Scarborough, LLP, Columbia, South Carolina, for Appellee Nissan North America,
Inc. Richard N. Sox and Nicholas A. Bader of Bass, Sox, Mercer, Tallahassee, for
Appellee M10 Motors, Inc.



PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and WINSOR, JJ., CONCUR.